DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2022, December 18, 2020, May 28, 2021, March 7, 2022 and April 29, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref A (DE 202004019761) in view of the Applicant’s Own Admitted Prior Art (AOAPA; Detailed Description, pg. 3-4).

In regards to claim 1, Ref A teaches a tape for jacketing an elongated item, comprising a tapelike carrier (1, Figure 1), wherein the tapelike carrier (Figure 1) is provided on at least one side with a binder (3) and comprises a polycaprolactone (coating 3, PET..of a polycaprolactone-polyurethane, paragraph [0041])

Ref A does not explicitly teach the binder is thermally softenable at a temperature of 50°C to 100°C.

	AOAPA teaches polycaprolactone is thermally softenable at a temperature of 50°C to 1000C (WO 2017/155411 A1 and WO 2017/155442 A1 each disclose… polycaprolactone have a softening point of between 50 and 100 degrees).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to the binder of Ref A thermally softenable at a temperature of 50°C to 100˚C as taught by the AOAPA since it was known in the art that the melting point of CAPA 6400, 6500 and 6800 (trade name of polycaprolactone) has a melting point of 58-60˚(https://www.tri-iso.com/documents/perstorp_capa_6400,6500,6506,6800_msds.pdf); it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

In regards to claim 2, Ref A in combination of AOAPA teaches the tape according to Claim 1, the polycaprolactone has an average molecular weight (M.) of between 20 000 and 150 000 (AOAPA, page 4, lines 3-4).

In regards to claim 3, Ref A in combination of AOAPA teaches the tape according to Claim 2, wherein the polycaprolactone has an average molecular weight (M.) of between 30 000 and 80 000 (AOAPA, page 4, lines 3-4; between 20 000 and 150 000).

In regards to claim 4, Ref A in combination of AOAPA teaches the tape according to claim 1, wherein the tape additionally further comprises a pressure sensitive adhesive (paragraph [0001]).

In regards to claim 5, Ref A in combination of AOAPA teaches the tape according to claim 1, wherein the carrier material comprises a polyester nonwoven (fleece (which is knitted), [0021]).

In regards to claim 6, Ref A in combination of AOAPA teaches the tape according to claim 1, wherein the binder (3) has been absorbed to an extent of more than 10% into the carrier (penetration zone (4), 5-30% of the thickness of the carrier, paragraph [0038]).

In regards to claim 12, Ref A in combination of AOAPA teaches a cable harness jacketed (cable wrapping, paragraph [0001]) with an adhesive tape (figure 1) producible by a method according to claim 1 (because it includes all of the claimed limitations of claim 1).


Claims 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref A (DE 202004019761) in view of the Applicant’s Own Admitted Prior Art (AOAPA; Detailed Description, pg. 2-4).
In regards to claim 8, Ref A in combination of AOAPA teaches the method according to Claim 11, wherein the curable adhesive is softened by the supply of thermal energy at a temperature of 50°C to 100°C (WO 2017/155411 A1 and WO 2017/155442 A1 each disclose… polycaprolactone have a softening point of between 50 and 100 degrees).

In regards to claim 9, Ref A in combination of AOAPA teaches the method according to Claim 8.

Ref A in combination of AOAPA does not explicitly teach the thermal energy is supplied over a period of 0.5 sec to 2 min.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the thermal energy is supplied over a period of 0.5 sec to 2 min, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 11, Ref A teaches a method for jacketing (wrapping, paragraph [0001]) an elongated item such as more particularly leads or cable sets (cable, paragraph [0001], [0036]); and the coated tape comprises a polycaprolactone (coating 3, PET..of a polycaprolactone-polyurethane, paragraph [0041]). Ref A also has a carrier which is made of PET (which is flexible fabric material, soft flexible support (1), paragraph [0038]), and the coating (3) is penetrated into the carrier (1)). Ref A also teaches the support can be stiffened (paragraph [0038]).

Ref A. does not explicitly teach a coated tape is softened by the supply of heat at a temperature between 60°C and 100°C.

AOAPA teaches that it is well known in the art that polycaprolactone is thermally softenable at a temperature of 50°C to 1000C (WO 2017/155411 A1 and WO 2017/155442 A1 each disclose… polycaprolactone have a softening point of between 50°C and 100°C degrees).

Ref A does not teach as the coated tape is softened, it subsequently is guided in a helical line around the elongated item or the elongated item is wrapped in an axial direction by the adhesive tape, the elongated item together with the adhesive tape wrapping is brought into the desired disposition, more particularly into the cable set plan, the elongated item is held in this disposition until the adhesive tape has resolidified by cooling.

AOAPA teaches the coated tape is guided in a helical line around the elongated item or the elongated item is wrapped in an axial direction by the adhesive tape, the elongated item together with the adhesive tape wrapping is brought into the desired disposition, more particularly into the cable set plan (WO 2015/004190 Al discloses a method for jacketing elongated items such as, more particularly, leads or cable sets, wherein the elongated item is wrapped with an adhesive tape, with curable adhesive applied thereon, in a helical line or in an axial direction, and the adhesive applied on the adhesive tape is cured (i.e. cooling) by supply of radiant energy such as heat, page 2 para. 2).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in Ref A the method of wrapping the cable/wire harness to include softening the coated tape  by the supply of heat at a temperature between 60°C and 100°C, subsequently guiding the tape in a helical line around the elongated item or the elongated item is wrapped in an axial direction by the adhesive tape, the elongated item together with the adhesive tape wrapping is brought into the desired disposition as taught by the AOAPA; more particularly into the cable set plan where the elongated item is held in this disposition until the adhesive tape has resolidified by cooling such that the tape/jacketing is securely placed on the cable/wire harness without moving/sliding from its position, possibly damaging the cable/wire harness during installation or repairs. Softening the tape at a temperature of 50°C to 100˚C as taught by the AOAPA is well known in the art; the melting point of CAPA 6400, 6500 and 6800 (trade name of polycaprolactone) has a melting point of 58-60˚(https://www.tri-iso.com/documents/perstorp_capa_6400,6500,6506,6800_msds.pdf), softening the coating would allow the flexible carrier to wrap around the elongated item before the coating cures and stiffens at a desired curing temperature; it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 13, Ref A in combination with AOAPA teaches cable harness jacketed with an adhesive tape producible (figure 1) by a method according to claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848